      Case 1:21-cv-00410-KK-SCY Document 4 Filed 05/06/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO


CANON U.S.A., INC.,

      Plaintiff,

vs.                                       No. 1:21-CV-00410-KK-SCY

ALBUQUERQUE INTERNATIONAL
BALLOON FIESTA, INC.,

      Defendant.


                          ENTRY OF APPEARANCE

      COMES NOW Butt Thornton & Baehr PC and hereby enters its

appearance of record on behalf of Defendant, Albuquerque International

Balloon Fiesta, Inc., in the above-entitled and numbered cause.


                                    Respectfully submitted,

                                    BUTT THORNTON & BAEHR, P.C.

                                    /s/Sarah L. Shore
                                    Rodney L. Schlagel
                                    Sarah L. Shore
                                    P. O. Box 3170
                                    Albuquerque, NM 87190
                                    (505) 884-0777
                                    (505) 889-8870 Fax
                                    rlschlagel@btblaw.com
                                    sshore@btblaw.com
                                    Counsel for Defendant Albuquerque
                                    International Balloon Fiesta, Inc.
       Case 1:21-cv-00410-KK-SCY Document 4 Filed 05/06/21 Page 2 of 2




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 6th day of May, 2021, I filed the
foregoing electronically through the CM/ECF system, which caused the
following parties or counsel to be served by electronic means, as more fully
reflected on the Notice of Electronic Filing:

Jennifer G. Anderson                   Richard H. Silberberg (pro hac)
J. Adam Wright                         Anthony P. Badaracco (pro hac)
Modrall, Sperling, Roehl,              Dorsey & Whitney LLP
Harris & Sisk, P.A.                    51 West 52nd Street
500 Fourth Street NW, Suite 1000       New York, New York 10019
Albuquerque, NM 87102                  (212) 415-9200
(505) 848-1800                         silberberg.richard@dorsey.com
jga@modrall.com                        badaracco.anthony@dorsey.com
awright@modrall.com                    Counsel for Plaintiff Canon
Counsel for Plaintiff Canon            U.S.A., Inc.
U.S.A., Inc.

                                          /s/Sarah L. Shore
                                          Sarah L. Shore




                                         2
